Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 1 of 67 PageID #: 2059
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 2 of 67 PageID #: 2060


  Policy Number:         US00075683DO19A                                 Greenwich Insurance Company
  Renewal of Number: US00075683DO18A                                     XL Specialty Insurance Company
                                                                                Members of the XL America Companies

          MANAGEMENT LIABILITY AND                                                    Executive Offices
                                                                                      70 Seaview Avenue
          COMPANY REIMBURSEMENT                                                       Stamford, CT 06902-6040
       INSURANCE POLICY DECLARATIONS                                                  Telephone 877-953-2636


  THIS IS A CLAIMS MADE POLICY. EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS POLICY ONLY APPLIES TO
  CLAIMS FIRST MADE DURING THE POLICY PERIOD OR, IF APPLICABLE, THE OPTIONAL EXTENSION PERIOD. THE
  LIMIT OF LIABILITY AVAILABLE TO PAY DAMAGES OR SETTLEMENTS SHALL BE REDUCED AND MAY BE
  EXHAUSTED BY THE PAYMENT OF DEFENSE EXPENSES. THIS POLICY DOES NOT PROVIDE FOR ANY DUTY BY
  THE INSURER TO DEFEND ANY INSURED. PLEASE READ AND REVIEW THE POLICY CAREFULLY.


  Item 1.    Name and Mailing Address of Parent Company:

             Akorn, Inc.
             1925 West Field Court, Suite 300
             Lake Forest, IL 60045

  Item 2.    Policy Period:        From:          September 01, 2019      To:         Septemnber 01, 2021

                                   At 12:01 A.M. Standard Time at your Mailing Address Shown Above

  Item 3.    Limit of Liability:
             $5,000,000. Aggregate, each Policy Period (including Defense Expenses)

  Item 4.    Retentions:

                              $0    each Insured Person under INSURING AGREEMENT I (A)
                      $3,500,000    each Claim under INSURING AGREEMENT I (B)
                      $3,500,000    each Claim under INSURING AGREEMENT I (C)

  Item 5.    Optional Extension Period:

             Length of Optional Extension Period:
             (Either one year or two years after the end of the Policy Period, at the election of the Parent Company)
             Premium for Optional Extension Period:              One Year:      $2,187,500.00
                                                                Two Years:      N/A
                                                              Three Years:      N/A


  Item 6.    Pending and Prior Litigation Date:             April 24, 2002

  Item 7.    Notices required to be given to the Insurer must be addressed to:
             XL Professional Insurance
             100 Constitution Plaza, 17th Floor
             Hartford, CT 06103
             Toll Free Telephone: 877-953-2636




 DO 70 00 11 01                                                                                             Page 1 of 2
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 3 of 67 PageID #: 2061
            MANAGEMENT LIABILITY AND COMPANY REIMBURSEMENT POLICY DECLARATIONS

  Item 8.      Premium:

               Taxes, Surcharges or Fees:                              $0.00
               Total Policy Premium:                          $2,325,000.00

  Item 9.      Policy Forms and Endorsements Attached at Issuance:
               DO 71 00 09 99 XL 82 01 07 07 XL 80 24 03 03 DO 72 06 02 00 DO 83 27 07 01 DO 83 125 08 06
               DO 83 126 08 06 DO 83 133 12 06 DO 80 395 01 07 DO 80 213 02 03 XL 83 07 01 00
               DO 80 562 06 10 DO 83 130 08 06 DO 80 17 05 00 DO 83 09 06 00 DO 80 284 08 04 DO 80 02 02 10
               DO 80 342 10 05 DO 80 376 11 06 XL 80 02 03 00 DO 80 436 08 07 DO 83 12 08 00
               DO 80 503 11 08 DO 80 142 10 01 DO 80 123 06 01 DO 80 46 07 00 DO 80 129 07 01
               DO 80 357 05 06 DO 80 504 12 08 DO 80 286 08 04 DO 80 559 06 10 Manuscript 194 07 01
               Manuscript 7260 07 07 DO 80 289 09 04 DO 80 717 10 15 DO 80 627 05 12 DO 80 241 11 03
               DO 80 05 03 00 DO 80 567 07 10 DO 80 578 11 10 DO 80 480 06 08 XL 80 72 06 13 XL 80 74 07 13
               DO 80 12 04 00



  Countersigned:                                        By:
                               Date                            Authorized Representative




  THESE DECLARATIONS AND THE POLICY, WITH THE ENDORSEMENTS, ATTACHMENTS, AND THE APPLICATION SHALL
  CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE INSURER AND THE INSURED RELATING TO THIS INSURANCE.




  In Witness Whereof, the Insurer has caused this Policy to be executed by its authorized officers, but this
  Policy will not be valid unless countersigned on the Declarations page, if required by law, by a duly
  authorized representative of the Insurer.




                   Nicholas M. Brown, Jr.                                      Theresa M. Morgan
                         President                                                 Secretary
                                            Greenwich Insurance Company




                   Nicholas M. Brown, Jr.                                      Theresa M. Morgan
                         President                                                 Secretary
                                        XL Specialty Insurance Company




 DO 70 00 11 01                                                                                    Page 2 of 2
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 4 of 67 PageID #: 2062



                                             IN WITNESS



                               XL SPECIALTY INSURANCE COMPANY

                                          REGULATORY OFFICE
                                  505 EAGLEVIEW BOULEVARD, SUITE 100
                                       DEPARTMENT: REGULATORY
                                         EXTON, PA 19341-1120
                                          PHONE: 800-688-1840


It is hereby agreed and understood that the following In Witness Clause supercedes any and all other In Witness
clauses in this policy.

All other provisions remain unchanged.




IN WITNESS WHEREOF, the Insurer has caused this policy to be executed and attested, and, if required by state
law, this policy shall not be valid unless countersigned by a duly authorized representative of the Insurer.




 Joseph Tocco                                               Toni Ann Perkins
 President                                                  Secretary




LAD 400 0915 XLS
        © 2015 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 5 of 67 PageID #: 2063




                     POLICYHOLDER DISCLOSURE
                             NOTICE OF TERRORISM
                             INSURANCE COVERAGE

   Coverage for acts of terrorism is already included in your current policy. You are hereby
   notified that under the Terrorism Risk Insurance Program Reauthorization Extension Act of
   2007, the definition of “act of terrorism” has changed. As defined in Section 102(1) of the
   Act: The term “act of terrorism” means any act that is certified by the Secretary of the
   Treasury in concurrence with the Secretary of the State, and the Attorney General of the
   United States—to be an act of terrorism; to be a violent act or an act that is dangerous to
   human life, property, or infrastructure; to have resulted in damage within the United States,
   or outside the United States in the case of certain air carriers or vessels or the premises of
   a United States mission; and to have been committed by an individual or individuals as part
   of an effort to coerce the civilian population of the United States or to influence the policy
   or affect the conduct of the United States Government by coercion. Under your existing
   coverage, any losses caused by certified acts of terrorism may be partially reimbursed by
   the United States under a formula established by federal law. Under this formula, the United
   States generally reimburses 85% of covered terrorism losses exceeding the statutorily
   established deductible paid by the insurance company providing the coverage. However,
   your policy may contain other exclusions that may affect your coverage. The Terrorism Risk
   Insurance Program Reauthorization Extension Act contains a $100 billion cap that limits
   U.S. Government reimbursement as well as insurers’ liability for losses resulting from
   certified acts of terrorism when the amount of such losses exceeds $100 billion in any one
   calendar year. If the aggregate insured losses for all insurers exceed $100 billion, your
   coverage may be reduced.

   The portion of your annual premium that is attributable to coverage for acts of terrorism is:
   $ waived. Any premium waiver is only valid for the current Policy Period.


   I ACKNOWLEDGE THAT I HAVE BEEN NOTIFIED THAT UNDER THE TERRORISM RISK
   INSURANCE PROGRAM REAUTHORIZATION EXTENSION ACT OF 2007, ANY LOSSES
   CAUSED BY CERTIFIED ACTS OF TERRORISM UNDER MY POLICY COVERAGE WILL BE
   PARTIALLY REIMBURSED BY THE UNITED STATES AND I HAVE BEEN NOTIFIED OF THE
   AMOUNT OF MY PREMIUM ATTRIBUTABLE TO SUCH COVERAGE.

   Name of Insurer: XL Specialty Insurance Company

   Policy Number: US00075683DO17A

   ____________________________
   Signature of Insured

   ____________________________
   Print Name and Title

   ____________________________
   Date
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 6 of 67 PageID #: 2064

                              NOTICE TO POLICYHOLDERS


    U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN ASSETS CONTROL
                              (“OFAC”)

No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of
your policy. You should read your policy and review your Declarations page for complete information on
the coverages you are provided.

This Policyholder Notice provides information concerning possible impact on your insurance coverage
due to the impact of U.S. Trade Sanctions1. Please read this Policyholder Notice carefully.

In accordance with the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
regulations, or any other U.S. Trade Sanctions embargoes or export controls applied by any regulatory
body, if it is determined that you or any other insured, or any person or entity claiming the benefits of this
insurance has violated U.S. sanctions, embargoes or export controls law, is a Specially Designated
National and Blocked Person (“SDN”), or is owned or controlled by an SDN, this insurance will be
considered a blocked or frozen contract. When an insurance policy is considered to be such a blocked
or frozen contract, neither payments nor premium refunds may be made without authorization from OFAC
or the applicable regulator. Other limitations on the premiums and payments also apply.



1
 “U.S Trade Sanctions” may be promulgated by Executive Order, act of Congress, regulations from the
U.S. Departments of State, Treasury, or Commerce, regulations from the State Insurance Departments,
etc.




PN CW 05 0519
            ©2019 X.L. America, Inc. All rights reserved. May not be copied without permission.
            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 7 of 67 PageID #: 2065
                                NOTICE TO POLICYHOLDERS

                                                 PRIVACY POLICY

The AXA XL insurance group (the “Companies”), believes personal information that we collect about our customers,
potential customers, and proposed insureds (referred to collectively in this Privacy Policy as “customers”) must be
treated with the highest degree of confidentiality. For this reason and in compliance with the Title V of the Gramm-
Leach-Bliley Act (“GLBA”), we have developed a Privacy Policy that applies to all of our companies. For purposes
of our Privacy Policy, the term “personal information” includes all information we obtain about a customer and
maintain in a personally identifiable way. In order to assure the confidentiality of the personal information we collect
and in order to comply with applicable laws, all individuals with access to personal information about our customers
are required to follow this policy.

Our Privacy Promise

Your privacy and the confidentiality of your business records are important to us. Information and the analysis of
information is essential to the business of insurance and critical to our ability to provide to you excellent, cost-
effective service and products. We understand that gaining and keeping your trust depends upon the security and
integrity of our records concerning you. Accordingly, we promise that:

1. We will follow strict standards of security and confidentiality to protect any information you share with us or
   information that we receive about you;
2. We will verify and exchange information regarding your credit and financial status only for the purposes of
   underwriting, policy administration, or risk management and only with reputable references and clearinghouse
   services;
3. We will not collect and use information about you and your business other than the minimum amount of
   information necessary to advise you about and deliver to you excellent service and products and to administer
   our business;
4. We will train our employees to handle information about you or your business in a secure and confidential
   manner and only permit employees authorized to use such information to have access to such information;
5. We will not disclose information about you or your business to any organization outside the AXA XL insurance
   group of Companies or to third party service providers unless we disclose to you our intent to do so or we are
   required to do so by law;
6. We will not disclose medical information about you, your employees, or any claimants under any policy of
   insurance, unless you provide us with written authorization to do so, or unless the disclosure is for any specific
   business exception provided in the law;
7. We will attempt, with your help, to keep our records regarding you and your business complete and accurate,
   and will advise you how and where to access your account information (unless prohibited by law), and will
   advise you how to correct errors or make changes to that information; and
8. We will audit and assess our operations, personnel and third party service providers to assure that your privacy
   is respected.

Collection and Sources of Information

We collect from a customer or potential customer only the personal information that is necessary for (a) determining
eligibility for the product or service sought by the customer, (b) administering the product or service obtained, and
(c) advising the customer about our products and services. The information we collect generally comes from the
following sources:
 Submission – During the submission process, you provide us with information about you and your business,
     such as your name, address, phone number, e-mail address, and other types of personal identification
     information;
 Quotes – We collect information to enable us to determine your eligibility for the particular insurance product
     and to determine the cost of such insurance to you. The information we collect will vary with the type of
     insurance you seek;
 Transactions – We will maintain records of all transactions with us, our affiliates, and our third party service
     providers, including your insurance coverage selections, premiums, billing and payment information, claims
     history, and other information related to your account;

PN CW 02 0119
                                   © 2019 X.L. America, Inc. All Rights Reserved.
                                      May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 8 of 67 PageID #: 2066


   Claims – If you obtain insurance from us, we will maintain records related to any claims that may be made under
    your policies. The investigation of a claim necessarily involves collection of a broad range of information about
    many issues, some of which does not directly involve you. We will share with you any facts that we collect
    about your claim unless we are prohibited by law from doing so. The process of claim investigation, evaluation,
    and settlement also involves, however, the collection of advice, opinions, and comments from many people,
    including attorneys and experts, to aid the claim specialist in determining how best to handle your claim. In
    order to protect the legal and transactional confidentiality and privileges associated with such opinions,
    comments and advice, we will not disclose this information to you; and
   Credit and Financial Reports – We may receive information about you and your business regarding your credit.
    We use this information to verify information you provide during the submission and quote processes and to
    help underwrite and provide to you the most accurate and cost-effective insurance quote we can provide.

Retention and Correction of Personal Information

We retain personal information only as long as required by our business practices and applicable law. If we become
aware that an item of personal information may be materially inaccurate, we will make reasonable effort to re-verify
its accuracy and correct any error as appropriate.

Storage of Personal Information

We have in place safeguards to protect data and paper files containing personal information.

Sharing/Disclosing of Personal Information

We maintain procedures to assure that we do not share personal information with an unaffiliated third party for
marketing purposes unless such sharing is permitted by law. Personal information may be disclosed to an
unaffiliated third party for necessary servicing of the product or service or for other normal business transactions as
permitted by law.

We do not disclose personal information to an unaffiliated third party for servicing purposes or joint marketing
purposes unless a contract containing a confidentiality/non-disclosure provision has been signed by us and the third
party. Unless a consumer consents, we do not disclose “consumer credit report” type information obtained from an
application or a credit report regarding a customer who applies for a financial product to any unaffiliated third party
for the purpose of serving as a factor in establishing a consumer’s eligibility for credit, insurance or employment.
“Consumer credit report type information” means such things as net worth, credit worthiness, lifestyle information
(piloting, skydiving, etc.) solvency, etc. We also do not disclose to any unaffiliated third party a policy or account
number for use in marketing. We may share with our affiliated companies information that relates to our experience
and transactions with the customer.

Policy for Personal Information Relating to Nonpublic Personal Health Information

We do not disclose nonpublic personal health information about a customer unless an authorization is obtained
from the customer whose nonpublic personal information is sought to be disclosed. However, an authorization shall
not be prohibited, restricted or required for the disclosure of certain insurance functions, including, but not limited
to, claims administration, claims adjustment and management, detection, investigation or reporting of actual or
potential fraud, misrepresentation or criminal activity, underwriting, policy placement or issuance, loss control and/or
auditing.

Access to Your Information

Our employees, employees of our affiliated companies, and third party service providers will have access to
information we collect about you and your business as is necessary to effect transactions with you. We may also
disclose information about you to the following categories of person or entities:

   Your independent insurance agent or broker;
   An independent claim adjuster or investigator, or an attorney or expert involved in the claim;
PN CW 02 0119
                                   © 2019 X.L. America, Inc. All Rights Reserved.
                                       May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 9 of 67 PageID #: 2067


   Persons or organizations that conduct scientific studies, including actuaries and accountants;
   An insurance support organization;
   Another insurer if to prevent fraud or to properly underwrite a risk;
   A state insurance department or other governmental agency, if required by federal, state or local laws; or
   Any persons entitled to receive information as ordered by a summons, court order, search warrant, or subpoena.

Violation of the Privacy Policy

Any person violating the Privacy Policy will be subject to discipline, up to and including termination.




For more information or to address questions regarding this privacy statement, please contact your broker.




PN CW 02 0119
                                  © 2019 X.L. America, Inc. All Rights Reserved.
                                      May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 10 of 67 PageID #: 2068

                        NOTICE TO POLICYHOLDERS

                                          FRAUD NOTICE


    Alabama       Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                  benefit or who knowingly presents false information in an application for insurance is
                  guilty of a crime and may be subject to restitution fines or confinement in prison, or any
                  combination thereof.
    Arkansas      Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                  benefit or knowingly presents false information in an application for insurance is guilty of
                  a crime and may be subject to fines and confinement in prison.
    Colorado      It is unlawful to knowingly provide false, incomplete, or misleading facts or
                  information to an insurance company for the purpose of defrauding or attempting
                  to defraud the company. Penalties may include imprisonment, fines, denial of
                  insurance, and civil damages. Any insurance company or agent of an insurance
                  company who knowingly provides false, incomplete, or misleading facts or
                  information to a policyholder or claimant for the purpose of defrauding or
                  attempting to defraud the policyholder or claimant with regard to a settlement or
                  award payable from insurance proceeds shall be reported to the Colorado Division
                  of Insurance within the Department of Regulatory Agencies.
    District of   WARNING: It is a crime to provide false or misleading information to an insurer for the
    Columbia      purpose of defrauding the insurer or any other person. Penalties include imprisonment
                  and/or fines. In addition, an insurer may deny insurance benefits if false information
                  materially related to a claim was provided by the applicant.
    Florida       Any person who knowingly and with intent to injure, defraud, or deceive any insurer files
                  a statement of claim or an application containing any false, incomplete, or misleading
                  information is guilty of a felony of the third degree.
    Kansas        A "fraudulent insurance act" means an act committed by any person who, knowingly and
                  with intent to defraud, presents, causes to be presented or prepares with knowledge or
                  belief that it will be presented to or by an insurer, purported insurer, broker or any agent
                  thereof, any written, electronic, electronic impulse, facsimile, magnetic, oral, or
                  telephonic communication or statement as part of, or in support of, an application for the
                  issuance of, or the rating of an insurance policy for personal or commercial insurance, or
                  a claim for payment or other benefit pursuant to an insurance policy for commercial or
                  personal insurance which such person knows to contain materially false information
                  concerning any fact material thereto; or conceals, for the purpose of misleading,
                  information concerning any fact material thereto.
    Kentucky      Any person who knowingly and with intent to defraud any insurance company or other
                  person files an application for insurance containing any materially false information or
                  conceals, for the purpose of misleading, information concerning any fact material thereto
                  commits a fraudulent insurance act, which is a crime.
    Louisiana     Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                  benefit or knowingly presents false information in an application for insurance is guilty of
                  a crime and may be subject to fines and confinement in prison.
    Maine         It is a crime to knowingly provide false, incomplete or misleading information to an
                  insurance company for the purpose of defrauding the company. Penalties may include
                  imprisonment, fines, or denial of insurance benefits.
    Maryland      Any person who knowingly or willfully presents a false or fraudulent claim for payment of
                  a loss or benefit or who knowingly or willfully presents false information in an application
                  for insurance is guilty of a crime and may be subject to fines and confinement in prison.
    New Jersey    Any person who includes any false or misleading information on an application for an
                  insurance policy is subject to criminal and civil penalties.




PN CW 01 0719
                          © 2019 X.L. America, Inc. All Rights Reserved.
                              May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 11 of 67 PageID #: 2069

                         NOTICE TO POLICYHOLDERS
    New Mexico     ANY PERSON WHO KNOWINGLY PRESENTS A FALSE OR FRAUDULENT CLAIM
                   FOR PAYMENT OF A LOSS OR BENEFIT OR KNOWINGLY PRESENTS FALSE
                   INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME AND
                   MAY BE SUBJECT TO CIVIL FINES AND CRIMINAL PENALTIES.
    New York       General: All applications for commercial insurance, other than automobile
                   insurance: Any person who knowingly and with intent to defraud any insurance
                   company or other person files an application for insurance or statement of claim
                   containing any materially false information, or conceals for the purpose of misleading,
                   information concerning any fact material thereto, commits a fraudulent insurance act,
                   which is a crime, and shall also be subject to a civil penalty not to exceed five thousand
                   dollars and the stated value of the claim for each such violation.

                   All applications for automobile insurance and all claim forms: Any person who
                   knowingly makes or knowingly assists, abets, solicits or conspires with another to make
                   a false report of the theft, destruction, damage or conversion of any motor vehicle to a
                   law enforcement agency, the department of motor vehicles or an insurance company,
                   commits a fraudulent insurance act, which is a crime, and shall also be subject to a civil
                   penalty not to exceed five thousand dollars and the value of the subject motor vehicle or
                   stated claim for each violation.

                   Fire: Any person who knowingly and with intent to defraud any insurance company or
                   other person files an application for insurance containing any false information, or
                   conceals for the purpose of misleading, information concerning any fact material thereto,
                   commits a fraudulent insurance act, which is a crime.

                   The proposed insured affirms that the foregoing information is true and agrees that these
                   applications shall constitute a part of any policy issued whether attached or not and that
                   any willful concealment or misrepresentation of a material fact or circumstances shall be
                   grounds to rescind the insurance policy.
    Ohio           Any person who, with intent to defraud or knowing that he is facilitating a fraud against
                   an insurer, submits an application or files a claim containing a false or deceptive
                   statement is guilty of insurance fraud.
    Oklahoma       WARNING: Any person who knowingly, and with intent to injure, defraud or deceive any
                   insurer, makes any claim for the proceeds of an insurance policy containing any false,
                   incomplete or misleading information is guilty of a felony.

                   WARNING: All Workers Compensation Insurance:
                   Any person or entity who makes any material false statement or representation, who
                   willfully and knowingly omits or conceals any material information, or who employs any
                   device, scheme, or artifice, or who aids and abets any person for the purpose of:
                   1. obtaining any benefit or payment,
                   2. increasing any claim for benefit or payment, or
                   3. obtaining workers' compensation coverage under this act, shall be guilty of a felony
                        punishable pursuant to Section 1663 of Title 21 of the Oklahoma Statutes.
    Pennsylvania   Any person who knowingly and with intent to defraud any insurance company or other
                   person files an application for insurance or statement of claim containing any materially
                   false information or conceals for the purpose of misleading, information concerning any
                   fact material thereto commits a fraudulent insurance act, which is a crime and subjects
                   such person to criminal and civil penalties.

                   Automobile Insurance: Any person who knowingly and with intent to injure or defraud
                   any insurer files an application or claim containing any false, incomplete or misleading
                   information shall, upon conviction, be subject to imprisonment for up to seven years and
                   the payment of a fine of up to $15,000.



PN CW 01 0719
                           © 2019 X.L. America, Inc. All Rights Reserved.
                               May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 12 of 67 PageID #: 2070

                             NOTICE TO POLICYHOLDERS
    Puerto Rico        Any person who knowingly and with the intention of defrauding presents false
                       information in an insurance application, or presents, helps, or causes the
                       presentation of a fraudulent claim for the payment of a loss or any other benefit,
                       or presents more than one claim for the same damage or loss, shall incur a felony
                       and, upon conviction, shall be sanctioned for each violation by a fine of not less
                       than five thousand dollars ($5,000) and not more than ten thousand dollars
                       ($10,000), or a fixed term of imprisonment for three (3) years, or both penalties.
                       Should aggravating circumstances [be] present, the penalty thus established may
                       be increased to a maximum of five (5) years, if extenuating circumstances are
                       present, it may be reduced to a minimum of two (2) years.
    Rhode Island       Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                       benefit or knowingly presents false information in an application for insurance is guilty of
                       a crime and may be subject to fines and confinement in prison.
    Tennessee          It is a crime to knowingly provide false, incomplete or misleading information to an
                       insurance company for the purpose of defrauding the company. Penalties include
                       imprisonment, fines and denial of insurance benefits.

                       Workers’ Compensation: It is a crime to knowingly provide false, incomplete or
                       misleading information to any party to a workers’ compensation transaction for the
                       purpose of committing fraud. Penalties include imprisonment, fines and denial of
                       insurance benefits.
    Utah               Workers’ Compensation: Any person who knowingly presents false or fraudulent
                       underwriting information, files or causes to be filed a false or fraudulent claim for disability
                       compensation or medical benefits, or submits a false or fraudulent report or billing for
                       health care fees or other professional services is guilty of a crime and may be subject to
                       fines and confinement in state prison.
    Virginia           It is a crime to knowingly provide false, incomplete or misleading information to an
                       insurance company for the purpose of defrauding the company. Penalties include
                       imprisonment, fines and denial of insurance benefits.
    Washington         It is a crime to knowingly provide false, incomplete or misleading information to an
                       insurance company for the purpose of defrauding the company. Penalties include
                       imprisonment, fines and denial of insurance benefits.
    West Virginia      Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                       benefit or knowingly presents false information in an application for insurance is guilty of
                       a crime and may be subject to fines and confinement in prison.
    All Other States   Any person who knowingly and willfully presents false information in an application for
                       insurance may be guilty of insurance fraud and subject to fines and confinement in
                       prison. (In Oregon, the aforementioned actions may constitute a fraudulent insurance
                       act which may be a crime and may subject the person to penalties).




PN CW 01 0719
                               © 2019 X.L. America, Inc. All Rights Reserved.
                                   May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 13 of 67 PageID #: 2071
                           NOTICE TO POLICYHOLDERS

                                                    ILLINOIS



This notice is to advise you if you are having problems with your insurance company or agent, do not hesitate to
contact the insurance company or agent to resolve your problem.

                          FOR INFORMATION, OR TO MAKE A COMPLAINT, CALL:

                                              1-800-622-7311
                                                  AXA XL
                                             SEAVIEW HOUSE
                                           70 SEAVIEW AVENUE
                                         STAMFORD, CT 06902-6040


    You may also contact the Public Service Division of the Department of Insurance at the following address:

                                       Illinois Department of Insurance
                                  Consumer Division or Public Services Section
                                           320 W. Washington Street
                                              Springfield, IL 62767

                                           Toll-free: 1-866-445-5364
                                     TDD 217/524-4872 / Fax: 217/558-2083


                                http://mc.insurance.illinois.gov/messagecenter.nsf




 PN IL 02 0119                     © 2019 X.L. America, Inc. All Rights Reserved.                    Page 1 of 1
                                      May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 14 of 67 PageID #: 2072
                                                                                               XL 82 01 07 07
 Endorsement No.: 1                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                CHANGE OF PREAMBLE ENDORSEMENT


The preamble to this Policy is amended to read in its entirety as follows:

In consideration of the payment of the premium, and in reliance on all statements made and information
furnished to the Insurer identified in the Declarations (hereinafter the Insurer) including the Application and
subject to all of the terms, conditions and limitations of all of the provisions of this Policy, the Insurer, the
Insured Persons and the Company agree as follows:




All other terms, conditions and limitations of this Policy shall remain unchanged.




 XL 82 01 07 07                                                                                     Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 15 of 67 PageID #: 2073
                                                                                               XL 80 24 03 03
 Endorsement No.: 2                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                  TERRORISM PREMIUM ENDORSEMENT

Please note: The portion of your annual premium set forth in Item 8. of the Declarations that is attributable to
coverage for acts of terrorism is: $ waived.




All other terms, conditions and limitations of this Policy shall remain unchanged.




 XL 80 24 03 03                                                                                    Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 16 of 67 PageID #: 2074
                                                                                              DO 72 06 02 00
 Endorsement No.: 3                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                               Insurer: XL Specialty Insurance Company




                 ILLINOIS AMENDATORY ENDORSEMENT


1.      Section VI. GENERAL CONDITIONS (C) OTHER INSURANCE AND SERVICE IN CONNECTION WITH
        NON-PROFIT ENTITIES AND JOINT VENTURES (1) is deleted and replaced by the following:

        (1)     Except as provided in Section (C)(2) below, if the Insureds have insurance provided by other
                companies against a Loss covered by this Policy, the Insurer shall not be liable under this Policy
                for a greater proportion of such Loss than the Limit of Liability stated in the Declarations bears to
                the total applicable Limit of Liability for all valid and collectible insurance against such Loss.

2.      Section VI. GENERAL CONDITIONS (E) CANCELLATION AND RENEWAL OF COVERAGE (2) is
        amended by the addition of the following:

        The Insurer will also mail a copy of notice of cancellation to the Parent Company’s broker and any
        mortgagee or lienholder, if known.

3.      Section VI. GENERAL CONDITIONS (E) CANCELLATION AND RENEWAL OF COVERAGE (3) is
        amended by the addition of the following:

        The notice of non-renewal will state the reason for such non-renewal. The Insurer will also mail a copy of
        the notice to the Parent Company’s agent of record or broker and any mortgagee or lienholder, if known.

All other terms, conditions and limitations of this Policy remain unchanged.




 DO 72 06 02 00                                                                                        Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 17 of 67 PageID #: 2075
                                                                                               DO 83 27 07 01
 Endorsement No.: 4                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




               AMEND INSURED vs. INSURED EXCLUSION


In consideration of the premium charged, Section III Exclusions (G) of the Policy is amended to read in its entirety
as follows:

        “(G)    by, on behalf of, or in the name or right of, the Company or any Insured Person, except and to the
                extent such Claim:

                (1)      is brought derivatively by a security holder of the Company who, when such Claim is made
                         and maintained is acting independently of, and without the active solicitation, assistance,
                         participation or intervention of an Insured Person or the Company;

                (2)      is brought by the Bankruptcy Trustee or Examiner of the Company or any assignee of such
                         Trustee or Examiner, or any Receiver, Conservator, Rehabilitator, or Liquidator or
                         comparable authority of the Company;

                (3)      any Claim in the form of a crossclaim, third party claim or other claim for contribution or
                         indemnity by an Insured Person which is part of or results directly from a Claim which is
                         not otherwise excluded by the terms of this Policy; or

                (4)      is an Employment Practices Claim;”




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 83 27 07 01                                                                                        Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 18 of 67 PageID #: 2076
                                                                                              DO 83 125 08 06
 Endorsement No.: 5                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                          EXCLUSION (G) ENDORSEMENT


In consideration of the premium charged, Section III Exclusion (G) of the Policy shall not apply to the extent a Claim
is brought and maintained by an Insured Person:

        (a)     who has not served as a director, officer, member of the Board of Managers, or employee of the
                Company for at least two (2) years prior to the date such Claim is first made; and

        (b)     who is acting independently of, and without the solicitation, assistance, participation or
                intervention of an Insured Person or the Company.

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 83 125 08 06                                                                                         Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 19 of 67 PageID #: 2077
                                                                                              DO 83 126 08 06
 Endorsement No.: 6                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                          EXCLUSION (G) ENDORSEMENT


In consideration of the premium charged, Section III Exclusion (G) of the Policy shall not apply to the extent a Claim
is brought and maintained in a non-common law jurisdiction outside the United States of America, including its
territories and possessions.

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 83 126 08 06                                                                                        Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 20 of 67 PageID #: 2078
                                                                                              DO 83 133 12 06
 Endorsement No.: 7                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                          EXCLUSION (G) ENDORSEMENT


In consideration of the premium charged, Section III Exclusion (G) of the Policy shall not apply to the extent a Claim
is brought by a creditors committee of the Company in the event such Company files for relief under Title 11 of the
United States Code.




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 83 133 12 06                                                                                        Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 21 of 67 PageID #: 2079
                                                                                              DO 80 395 01 07
 Endorsement No.: 8                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




           AMEND DEFINITION OF LOSS ENDORSEMENT


In consideration of the premium charged, Section II Definitions (M) of the Policy is amended to read in its entirety
as follows:

        "(M)    'Loss' means damages, judgments, settlements or other amounts (including punitive, exemplary or
                multiplied damages, where insurable by law) and Defense Expenses in excess of the Retention
                that the Insured is legally obligated to pay. Loss will not include

                (1)     fines, penalties or taxes imposed by law;

                (2)     taxes or wages; or

                (3)     matters which are uninsurable under the law pursuant to which this Policy is construed.

        NOTE: With respect to judgments in which punitive, exemplary or multiplied damage are awarded, the
              coverage provided by this Policy shall apply to the broadest extent permitted by law. If, based on
              the written opinion of counsel for the Insured, punitive damages are insurable under applicable law,
              the Insurer will not dispute the written opinion of the counsel for the Insured."




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 395 01 07                                                                                      Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 22 of 67 PageID #: 2080
                                                                                              DO 80 213 02 03
 Endorsement No.: 9                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




              AMEND DEFINITION OF SECURITIES CLAIM
                         ENDORSEMENT

In consideration of the premium charged, Section II Definitions (Q) of the Policy is amended to read in its entirety
as follows:

"(Q)    'Securities Claim' means a Claim, other than an administrative or regulatory proceeding against or
        investigation of a Company, made against any Insured:

        (1)     for a violation of any federal, state, local regulation, statute or rule (whether statutory or common
                law) regulating securities, including but not limited to the purchase or sale of, or offer to purchase
                or sell, securities which is:

                (a)      brought by any person or entity based upon, arising out of, directly or indirectly resulting
                         from, in consequence of, or in any way involving the purchase or sale of, or offer to
                         purchase or sell, securities of the Company; or

                (b)      brought by a security holder of a Company with respect to such security holder's interest
                         in securities of such Company; or

        (2)    brought derivatively on behalf of the Company by a security holder of such Company.

        Notwithstanding the foregoing, the term 'Securities Claim' shall include an administrative or regulatory
        proceeding against a Company, but only if and only during the time that such proceeding is also
        commenced and continuously maintained against an Insured Person."




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 213 02 03                                                                                         Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 23 of 67 PageID #: 2081
                                                                                               XL 83 07 01 00
 Endorsement No.: 10                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                          SPECIFIED CLAIMS EXCLUSION


In consideration of the premium charged, no coverage will be available under this Policy for Loss, including Defense
Expenses, in connection with any proceeding set forth below, or in connection with any Claim based on, arising out
of, directly or indirectly resulting from, in consequence of, or in any way involving any such proceeding or any fact,
circumstance or situation underlying or alleged therein:

Those legal proceedings described in Item 3. Of the Form 10K annual report pursuant to Section 13r 15(d) of e
Securities Exchange Act of 1934 for year ended December 31, 2001.

All other terms, conditions and limitations of this Policy shall remain unchanged.




 XL 83 07 01 00                                                                                         Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 24 of 67 PageID #: 2082
                                                                                              DO 80 562 06 10
 Endorsement No.: 11                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                     SECTION 11, 12 & 15 ENDORSEMENT


In consideration of the premium charged:

(1)     Notwithstanding Endorsement No. 8. to this Policy, Section II Definition (M)(3) of the Policy is amended to
        read in its entirety as follows:

        “(3)    matters which are uninsurable under the law pursuant to which this Policy is construed; provided
                that the Insurer will not assert that the portion of any settlement in a Claim arising from an initial
                or subsequent public offering of the Company’s securities constitutes uninsurable loss due to the
                alleged violations of Section 11 and/or 12 of the Securities Act of 1933 as amended (including
                alleged violations of Section 11 and/or 12 of the Securities Act of 1933 by a Controlling Person
                pursuant to Section 15 of the Securities Act of 1933).”

(2)     Section III Exclusion (F)(2) of the Policy will not apply to allegations in a Claim asserted against an
        Insured under Section 11 and/or 12 of the Securities Act of 1933 as amended arising out of an initial or
        subsequent public offering of the Company’s securities (including alleged violations of Section 11 and/or
        12 of the Securities Act of 1933 by a Controlling Person pursuant to Section 15 of the Securities Act of
        1933).




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 562 06 10                                                                                 Page 1 of 1
            © 2010 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 25 of 67 PageID #: 2083
                                                                                              DO 83 130 08 06
 Endorsement No.: 12                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                          EXCLUSION (G) ENDORSEMENT


In consideration of the premium charged, Section III Exclusion (G) of the Policy shall not apply to the extent a Claim
is brought by an employee or an Insured Person of the Company pursuant to any federal or state whistleblower
protection statute or any rule or regulation promulgated thereunder.

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 83 130 08 06                                                                                        Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 26 of 67 PageID #: 2084
                                                                                               DO 80 17 05 00
 Endorsement No.: 13                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




         ADD COVERAGE FOR COSTS INCURRED IN
      INVESTIGATING AND EVALUATING SHAREHOLDER
                  DERIVATIVE DEMANDS


(1)     In addition to the coverage otherwise provided under this Policy, but still subject to the Insurer’s maximum
        aggregate Limit of Liability as set forth in ITEM 3 of the Declarations, the Insurer shall pay on behalf of the
        Company all Investigation Costs resulting solely from any Shareholder Derivative Demand first made during
        the Policy Period or, if applicable, the Optional Extension Period, for a Wrongful Act committed or attempted,
        or allegedly committed or attempted, by any Insured Person.

(2)     “Investigation Costs” mean reasonable fees and expenses of attorneys and experts retained by the
        Company, or by its board of directors or any committee thereof, that are incurred by the Company in the
        Company’s investigation or evaluation of a Shareholder Derivative Demand. Investigation Costs will not
        include the Company’s overhead expenses or any salaries, wages, fees or benefits of its directors, officers
        or employees.

(3)     “Shareholder Derivative Demand” means a written demand, made by one or more of the shareholders of
        the Company upon the Company’s board of directors, for the Company to bring a civil proceeding in a court
        of law against an Insured Person.

(4)     The Insurer’s maximum aggregate limit of liability under this Policy for Investigation Costs shall be $250,000,
        which amount shall be part of, and not in addition to, the Insurer’s maximum aggregate Limit of Liability
        under this Policy as set forth in ITEM 3 of the Declarations. Payment by the Insurer of Investigation Costs
        shall reduce the Limit of Liability.

(5)     The coverage provided under paragraph (1) above will be subject to the exclusions set forth in Section III
        of this Policy and to any exclusions that may be set forth in other endorsements to this Policy, and any
        references in those exclusions to Loss and Claims shall be deemed to refer instead to Investigative Costs
        and Shareholder Derivative Demands, respectively.

(6)     No retention will apply to Investigation Costs payable under paragraph (1) above.

(7)     It shall be the duty of the Company to investigate and evaluate any Shareholder Derivative Demand.

(8)     For purposes of the coverage provided under paragraph (1) above, all references in Sections V.C and VI
        to Loss and Defense Expenses shall be deemed to refer instead to Investigative Costs, and all references
        in Sections V.C and VI to Claims shall be deemed to refer instead to Shareholder Derivative Demands.

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 17 05 00                                                                                          Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 27 of 67 PageID #: 2085
                                                                                               DO 83 09 06 00
 Endorsement No.: 14                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                                       ERISA EXCLUSION


In consideration of the premium charged, Section III Exclusions (C) is deleted and replaced by the following:

        (C)     for any actual or alleged violation of the Employee Retirement Income Security Act of 1974 (ERISA)
                as amended or any regulation promulgated thereunder or any similar, federal, state or local law or
                regulation;

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 83 09 06 00                                                                                       Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 28 of 67 PageID #: 2086
                                                                                              DO 80 284 08 04
 Endorsement No.: 15                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




   AMEND GENERAL CONDITIONS (C)(1) ENDORSEMENT

In consideration of the premium charged, Section VI General Conditions (C)(1) of the Policy is amended to read in
its entirety as follows:

“(1)    All Loss payable under this Policy will be specifically excess of and will not contribute with any other valid
        and collectible insurance, including but not limited to any insurance under which there is a duty to defend,
        unless such other insurance is specifically excess of this Policy. This Policy will not be subject to the
        terms of any other insurance policy.”




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 284 08 04                                                                                         Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 29 of 67 PageID #: 2087
                                                                                               DO 80 02 02 10
 Endorsement No.: 16                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




               AMEND DEFINITION OF INSURED PERSON

In consideration of the premium charged, the term “Insured Person,” as defined in Section II Definition (J)(1) of the
Policy, shall include those individuals holding the following positions for the Company:

                                             General Counsel



All other terms, conditions and limitations of this policy shall remain unchanged.




 DO 80 02 02 10                                                                                        Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 30 of 67 PageID #: 2088
                                                                                               DO 80 342 10 05
 Endorsement No.: 17                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company




   AMEND DEFINITION OF APPLICATION ENDORSEMENT


In consideration of the premium charged, the term “Application” shall include all reports, statements, prospectuses
and other materials filed by the Company with the Securities and Exchange Commission on or after that date which
is one (1) year before the date of the Application but before the Inception Date set forth in ITEM 2 of the Declarations,
and Section II DEFINITIONS (A) of the Policy will be deemed to have been amended accordingly.

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 342 10 05                                                                                           Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 31 of 67 PageID #: 2089
                                                                                              DO 80 376 11 06
 Endorsement No.: 18                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                                 PRIORITY OF PAYMENTS


In consideration of the premium charged:

        (1)     It is understood and agreed that if Loss, including Defense Expenses, shall be payable under more
                than one of the INSURING AGREEMENTS, then the Insurer shall, to the maximum extent
                practicable and subject at all times to the Insurer’s maximum aggregate Limit of Liability as set forth
                in ITEM 3 of the Declarations, pay such Loss as follows:

                (a)     first, the Insurer shall pay that Loss, if any, which the Insurer may be liable to pay on behalf
                        of the Insured Persons under INSURING AGREEMENT (A);

                (b)     second, the Insurer shall pay that Loss, if any, which the Insurer may be liable to pay on
                        behalf of the Company under INSURING AGREEMENT (B); and

                (c)     third, the Insurer shall make such other payments which the Insurer may be liable to make
                        under INSURING AGREEMENT (C) or otherwise.

        (2)     The bankruptcy or insolvency of any entity or organization entitled to coverage under this Policy or
                of any Insured Person will not relieve the Insurer of any of its obligations hereunder. It is understood
                and agreed that the coverage provided under this Policy is intended to protect and benefit the
                Insured Persons. Further, if a liquidation or reorganization proceeding is commenced (whether
                voluntarily or involuntarily) under Title 11 of the United States Code, as amended, or any similar
                state, local or foreign law (“Bankruptcy Law”) by or against the Parent Company and/or any other
                entity or organization entitled to coverage under this Policy, then with respect to any covered Claim,
                the Insureds hereby:

                (a)     waive and release any automatic stay or injunction to the extent it may apply in such
                        proceeding to the proceeds of this Policy under such Bankruptcy Law; and

                (b)     agree not to oppose or object to any efforts by the Insurer or any Insured to obtain relief
                        from any stay or injunction applicable to the proceeds of this Policy as a result of the
                        commencement of such liquidation or reorganization proceeding.

        (3)     Nothing in this endorsement is intended, nor shall it be construed, to increase the Insurer’s
                maximum aggregate Limit or Limits of Liability under this Policy as set forth in ITEM 3 of the
                Declarations.




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 376 11 06                                                                                          Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 32 of 67 PageID #: 2090
                                                                                               XL 80 02 03 00
 Endorsement No.: 19                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                            WORLDWIDE ENDORSEMENT


In consideration of the premium charged:

         (1)    Notwithstanding differences in the substantive and procedural laws of any foreign jurisdiction as
                compared to the United States federal and state laws, the Insurer agrees to provide coverage in
                foreign jurisdictions worldwide and agrees that it shall interpret the coverage provided by this Policy
                at least as broadly, and with the same intent of coverage, as if Loss had been sustained in the
                United States.

         (2)    In the event that a jurisdiction in which any Insured(s) is doing business requires by law or regulation
                that the Insurer uses approved, filed or otherwise accepted local policy forms, the Insurer shall take
                such steps as are necessary to ensure that the coverage provided under this Policy is effective in
                such jurisdiction on the same or better terms and for the same term as hereunder.




All other terms, conditions and limitations of this Policy shall remain unchanged.




 XL 80 02 03 00                                                                                           Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 33 of 67 PageID #: 2091
                                                                                              DO 80 436 08 07
 Endorsement No.: 20                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




              AMEND NOTICE OF CLAIM ENDORSEMENT


In consideration of the premium charged, Section VI General Conditions (A)(1) of the Policy is amended to read in
its entirety as follows:

“(1)    As a condition precedent to any right to payment under this Policy with respect to any Claim, the Insured
        shall give written notice to the Insurer of any Claim as soon as practicable after it is first made and the
        Chief Executive Officer, Chief Financial Officer and/or General Counsel of the Parent Company first
        becomes aware of such Claim, but in no event later than sixty (60) days after the expiration of the Policy
        Period.”

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 436 08 07                                                                                       Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 34 of 67 PageID #: 2092
                                                                                               DO 83 12 08 00
 Endorsement No.: 21                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                       AMEND DISHONESTY EXCLUSION


In consideration of the premium charged, Section III Exclusion (F) is deleted and replaced by the following:

        (F)     brought about or contributed to in fact by any:

                (1)     intentionally dishonest, fraudulent or criminal act or omission or any willful violation of any
                        statute, rule or law; or

                (2)     profit or remuneration gained by any Insured to which such Insured is not legally entitled;

                as determined by a final adjudication in the underlying action;

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 83 12 08 00                                                                                          Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 35 of 67 PageID #: 2093
                                                                                               DO 80 503 11 08
 Endorsement No.: 22                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company




          AMEND DEFINITION OF CLAIM ENDORSEMENT


In consideration of the premium charged:

(1)     The term “Claim,” as defined in Section II Definitions of the Policy, will include any official written request
        for Extradition of any Insured Person or the execution of a warrant for the arrest of any Insured Person
        where such execution is an element of Extradition.

(2)     Solely for the purposes of this Endorsement, the term “Extradition” means any formal process by which an
        Insured Person located in any country is surrendered to any other country for trial or otherwise to answer
        any criminal accusation.




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 503 11 08                                                                                 Page 1 of 1
            © 2008 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 36 of 67 PageID #: 2094
                                                                                              DO 80 142 10 01
 Endorsement No.: 23                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                     AMEND SECTION IV ENDORSEMENT


In consideration of the premium charged, Section IV Limit of Liability, Indemnification and Retentions (F) of the
Policy is deleted in its entirety.




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 142 10 01                                                                                    Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 37 of 67 PageID #: 2095
                                                                                              DO 80 123 06 01
 Endorsement No.: 24                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




               AMEND DEFINITION OF INSURED PERSON
                         ENDORSEMENT


In consideration of the premium charged, Section II Definitions (J)(3) and (J)(4) are amended to read in their entirety
as follows:

        (3)     an individual identified in (J)(1) above who, at the request of the Company, is serving as a director,
                officer, trustee, regent or governor of a Non-Profit Entity;

        (4)     any individual identified in (J)(1) above who, at the request of the Company is serving in an elected
                or appointed position having fiduciary, supervisory or managerial duties and responsibilities
                comparable to those of an Insured Person of the Company, regardless of the name or title by which
                such position is designated, of a Joint Venture; or

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 123 06 01                                                                                         Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 38 of 67 PageID #: 2096
                                                                                               DO 80 46 07 00
 Endorsement No.: 25                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




               AMEND DEFINITION OF INSURED PERSON


In consideration of the premium charged, the term “Insured Person” shall include any employee of the Company,
but only if and to the extent that such employee is included as a co-defendant in a Claim contemporaneously with
or subsequent to the naming of one or more directors or officers of the Company as a defendant or defendants in
such Claim for one or more Wrongful Acts; provided that:

        (1)     subject to of the terms, conditions, limitations and endorsements of this Policy, the Insurer shall be
                liable in respect of Claims against such Insured Persons only to pay Loss under Section I. Insuring
                Agreement (B), which Loss the Company shall pay to or on behalf of such Insured Persons as
                indemnification, and

        (2)     the Insurer shall not be liable to pay Loss under Section I. Insuring Agreement (A) in respect of
                Claims against such Insured Persons.

All other terms, conditions and limitations of this policy shall remain unchanged.




 DO 80 46 07 00                                                                                         Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 39 of 67 PageID #: 2097
                                                                                             DO 80 129 07 01
 Endorsement No.: 26                                       Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                               Insurer: XL Specialty Insurance Company




                     EMERGENCY LOSS ENDORSEMENT


In consideration of the premium charged:

       (1)     In addition to the coverage afforded pursuant to Insuring Agreements (A), (B) and (C), but subject
               to the maximum aggregate Limit of Liability set forth in Item 3 of the Declarations and the provisions
               below, the Insurer shall pay on behalf of the Company Emergency Loss resulting from an
               Emergency occurring during the Policy Period, or, if applicable, the Optional Extension Period and
               reported to the Insurer pursuant to paragraph (7) below.

       (2)     It is understood and agreed that the payment of any Emergency Loss pursuant to this Policy shall
               not waive any rights of the Insurer available under this Policy or at law.

       (3)     Solely with respect to this endorsement, the following terms shall have the meanings set forth
               below:

               (a)     “Effect of the Common Stock Price” means that the price per share of the Company’s
                       common stock shall decrease by the greater of $5 per share or 10% net of the change in
                       the Standard & Poor’s Composite Index within a 24 hour period.

               (b)     “Emergency” means the public announcement of any of the following events which, in the
                       good faith opinion of the chief financial officer of the Company, is reasonably likely to cause
                       or did cause an Effect on the Common Stock Price:

                       (i)      the Company’s past or future earnings or sales, which is substantially less favorable
                                than any of the following: (A) the Company’s prior years earning or sales for the
                                same period; (B) the Company’s prior public statements or projections regarding
                                earnings or sales for such period; or (C) an outside securities analyst’s published
                                estimate of the Company’s earnings or sales;

                       (ii)     an unforeseen loss of: (A) the Company’s intellectual property rights for a patent,
                                trademark or copyright, other than by expiration; (B) a major customer or client of
                                the Company; or (C) a major contract with the Company;

                       (iii)    the recall of a major product of the Company or the unforeseen delay in the
                                production of a major product of the Company;

                       (iv)     the Company has caused the bodily injury, sickness, mental anguish, emotional
                                distress, disease or death of a group of persons, or damage or destruction of any
                                tangible property including loss of use thereof;

                       (v)      layoffs by the Company of its employees, or the death or resignation of one or more
                                key directors or officers of the Parent Company;

                       (vi)     a restatement of the previously filed financial statements of the Company;

                       (vii)    the elimination or suspension of regularly scheduled dividends previously paid by
                                the Company;

                       (viii)   the Company intends to write-off a material amount of its assets;


 DO 80 129 07 01                                                                                        Page 1 of 3
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 40 of 67 PageID #: 2098


                   (ix)    the Company has defaulted or intends to default on its debt or intends to engage
                           in a debt restructuring;

                   (x)     the Company intends to file for bankruptcy protection, a third party is seeking to file
                           for involuntary bankruptcy on behalf of the Company, or bankruptcy proceedings
                           are imminent, whether voluntary or involuntary;

                   (xi)    the commencement or threat of commencement of litigation or governmental or
                           regulatory proceedings against the Company; or

                   (xii)   an unsolicited written offer or bid, whether publicly announced or privately made,
                           by any person or entity, other than an Insured or any affiliate of an Insured, to a
                           director or officer of the Company to effect a Change in Control;

                   provided that Emergency shall not include any event relating to:

                   (1)     any fact, circumstance, situation, transaction, event, or wrongful act which was the
                           subject of any notice given under any other policy;

                   (2)     any fact, circumstance, situation, transaction, event or wrongful act underlying or
                           alleged in any prior and/or pending litigation or administrative or regulatory
                           proceeding or arbitration which was brought prior to April 24, 2001; or

                   (3)     any actual, alleged or threatened discharge, dispersal, release, escape, seepage,
                           transportation, emission, treatment, removal or disposal of pollutants,
                           contaminants, or waste of any kind including but not limited to nuclear material or
                           nuclear waste or any actual or alleged direction, request or voluntary decision to
                           test for, abate, monitor, clean up, recycle, remove, recondition, reclaim, contain,
                           treat, detoxify or neutralize pollutants, contaminants or waste of any kind including
                           but not limited to nuclear material or nuclear waste.

                   An Emergency shall first occur when any Company or any of its directors or officers first
                   becomes aware of such Emergency. An Emergency shall conclude immediately when the
                   Emergency Firm advises the Company that such Emergency no longer exists or when the
                   applicable limit of liability has been exhausted.

             (c)   “Emergency Firm” means any public relations firm, crisis management firm or law firm hired
                   by the Company, with the prior written approval of the Insurer, to perform Emergency
                   Services.

             (d)   “Emergency Loss” means:

                   (i)     reasonable and necessary fees and expenses incurred by an Emergency Firm in
                           the performance of Emergency Services for the Company;

                   (ii)    reasonable and necessary fees and expenses incurred in the printing, advertising,
                           mailing of materials; and

                   (iii)   travel costs incurred by any director, officer, member of the Board of Managers,
                           employee or agent of the Company or the Emergency Firm,

                   in connection with an Emergency and incurred during the pendency of, of within 90 days
                   immediately prior to and in anticipation of, an Emergency for which the Company is legally
                   liable.

             (e)   “Emergency Services” means those services performed by an Emergency Firm in advising
                   the Company or a director, officer or employee of the Company on minimizing potential
                   harm to the Company from an Emergency, including but not limited to maintaining and
                   restoring investor confidence in the Company.

 DO 80 129 07 01                                                                                    Page 2 of 3
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 41 of 67 PageID #: 2099



        (4)     The term “Loss,” as defined in Section II Definitions (M) of the Policy, shall include Emergency Loss.

        (5)     The maximum aggregate limit of liability for all Emergency Loss resulting from all Emergencies
                occurring during the Policy Period shall be $100,000 (“Emergency Sublimit”), which amount is part
                of and not in addition to the maximum aggregate Limit of Liability of the Insurer under this Policy as
                set forth in Item 3 of the Declarations.

        (6)     As a condition precedent to any right to payment under this Policy with respect to any Emergency,
                the Insured shall give written notice to the Insurer of an Emergency as soon as practicable after the
                Emergency commences but in no event later than thirty (30) days after the Company first incurs
                Emergency Loss. All notices must be sent by certified mail or the equivalent to the address set
                forth in Item 7 of the Declarations; Attention: Claim Department.

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 129 07 01                                                                                        Page 3 of 3
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 42 of 67 PageID #: 2100
                                                                                               DO 80 357 05 06
 Endorsement No.: 27                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company




 EMPLOYED LAWYERS ENDORSEMENT (WITH SUBLIMIT)


In consideration of the premium charged:

        (1)     The coverage afforded under this Policy will, subject to all of its terms, conditions, limitations and
                exclusions, be extended to apply to Loss resulting from a Claim made against any Employed
                Lawyer of the Company (an “Employed Lawyer Claim”).

        (2)     The term “Employed Lawyer” means any employee of the Company if and to the extent such
                employee is or, during the course of such person’s employment was,”

                (a)     admitted to the practice of law; and

                (b)     employed within the Company’s office of general counsel or its functional equivalent for the
                        purpose of providing legal services to or for the benefit of the Company.

        (3)     The term “Insured Person” also includes any Employed Lawyer.

        (4)     The term “Wrongful Act” also includes any actual or alleged act, error, omission, misstatement,
                misleading statement or breach of duty by an Employed Lawyer, but only in connection with an
                Employed Lawyer’s performance of, or actual or alleged failure to perform, legal services to or for
                the benefit of the Company within the scope of his or her employment.

        (5)     No coverage will be available under this endorsement for Loss, including Defense Expenses, from
                any Claim against an Employed Lawyer based on, arising out of, directly or indirectly resulting from,
                in consequence of, or in any way involving:

                (a)     the service by any such person in any capacity, whether or not with the Company, other
                        than those explicitly set forth in this endorsement; or

                (b)     an Employed Lawyer’s performance of, or actual or alleged failure to perform, any legal
                        services other than legal services to or for the benefit of the Company within the scope of
                        the Employed Lawyer’s employment.

        (6)     The Insurer’s maximum aggregate limit of liability for all Loss from all Employed Lawyer Claims
                shall be $5,000,000, which amount shall be part of, and not in addition to, the maximum aggregate
                Limit of Liability for this Policy as set forth in Item 3 of the Declarations, which is applicable to all
                Loss from all Claims for which this Policy provides coverage.

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 357 05 06                                                                                           Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 43 of 67 PageID #: 2101
                                                                                            DO 80 504 12 08
 Endorsement No.: 28                                      Effective: September 01, 2019
 Named Insured: Akorn, Inc.                               12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                              Insurer: XL Specialty Insurance Company




                AMEND CANCELLATION ENDORSEMENT


In consideration of the premium charged, Section VI General Conditions (E)(1) of the Policy is amended to read in
its entirety as follows:

“(1)   Except for the nonpayment of premium, as set forth in (E)(2) below, the Parent Company has the
       exclusive right to cancel this Policy. Cancellation may be effected by mailing to the Insurer written notice
       when such cancellation shall be effective, provided the date of cancellation is not later than the Expiration
       Date set forth in ITEM 2 of the Declarations. In such event, the Insurer shall return to the Parent Company
       the gross pro rata unearned premium (minus brokerage commission). Return or tender of the unearned
       premium is not a condition of cancellation.”




 DO 80 504 12 08                                                                                 Page 1 of 1
            © 2008 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 44 of 67 PageID #: 2102
                                                                                                DO 80 286 08 04
 Endorsement No.: 29                                          Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                  Insurer: XL Specialty Insurance Company




                     DOMESTIC PARTNER ENDORSEMENT


In consideration of the premium charged, Section II Definition (J)(5) of the Policy shall include the domestic partner
of any person set forth in Section II Definition (J)(1) – (J)(4), but only to the extent the domestic partner is a party to
any Claim solely in their capacity as a domestic partner to such persons and only for the purposes of any Claim
seeking damages recoverable from community property, property jointly held by any such person and domestic
partner, or property transferred from any such person to the domestic partner.

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 286 08 04                                                                                             Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 45 of 67 PageID #: 2103
                                                                                              DO 80 559 06 10
 Endorsement No.: 30                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




          AMEND INSURER’S RIGHTS OF SUBROGATION
                      ENDORSEMENT


In consideration of the premium charged, it is understood and agreed that, in the event of payment under the
Policy, the Insurer will not be subrogated to any Insured’s potential or actual rights of recovery in connection
therewith against any Insured Person unless it shall have been determined by final adjudication in the underlying
Claim that such Insured Person committed any act or omission or gained any profit or remuneration so that
Section III. EXCLUSION (F) of this Policy, as amended, would be applicable to such Insured Person, and Section
VI. GENERAL CONDITIONS (G)(2) of this Policy will be deemed to have been amended accordingly.




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 559 06 10                                                                                 Page 1 of 1
            © 2010 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 46 of 67 PageID #: 2104
                                                                                            Manuscript 194 07 01
 Endorsement No.: 31                                           Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                    12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                   Insurer: XL Specialty Insurance Company




                            BANKRUPTCY ENDORSEMENT


In consideration of the premium charged:

(1)     Section II Definitions (B)(3) of the Policy is deleted in its entirety.

(2)     The term “Company,” as defined in Section II Definitions (D) of the Policy, shall include the Parent
        Company and any covered Subsidiary as a debtor in possession, as such term is used in Chapter 11 of
        the United States Bankruptcy Code.

(3)     The bankruptcy or insolvency of any Insured shall not relieve the Insurer of any of its obligations under
        this Policy. It is understood and agreed that the coverage provided under this Policy is intended to protect
        and benefit the Insured Persons. If a liquidation or reorganization proceeding is commenced by the
        Company, whether voluntary or involuntary, under Title 11 of the United States Code, or any similar state,
        local or foreign law (collectively, “Bankruptcy Law”), then, with respect to a Claim under this Policy, the
        Insureds hereby:

        (a)      waive and release any automatic stay or injunction to the extent it may apply in such proceeding
                 to the proceeds of this Policy under such Bankruptcy Law; and

        (b)      agree not to oppose or object to any efforts by the Insurer or any Insured Person to obtain relief
                 from any stay or injunction applicable to the proceeds of this Policy as a result of the
                 commencement of such liquidation or reorganization proceeding.

All other terms, conditions and limitations of this Policy shall remain unchanged.




 Manuscript 194 07 01                                                                                   Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 47 of 67 PageID #: 2105
                                                                                        Manuscript 7260 07 07
 Endorsement No.: 32                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




       AMEND REPRESENTATION CLAUSE ENDORSEMENT


In consideration of the premium charged, Section VI General Conditions (I) of the Policy is amended to read in its
entirety as follows:

“(I)    REPRESENTATION CLAUSE

        The Insured represents that the statements and particulars contained in the Application as well as any prior
        application submitted to the Insurer are true, accurate and complete, and agree that this Policy is issued in
        reliance on the truth of that representation, and that such particulars and statements, which are deemed to
        be incorporated into and constitute a part of this Policy, are material to the risk assumed and form the basis
        of this Policy. No knowledge or information possessed by any Insured will be imputed to any other Insured.
        The Insurer may not void and/or rescind this Policy, other than for non-payment of premium.”

All other terms, conditions and limitations of this Policy shall remain unchanged.




 Manuscript 7260 07 07                                                                                  Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 48 of 67 PageID #: 2106
                                                                                                DO 80 289 09 04
 Endorsement No.: 33                                          Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                   12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                  Insurer: XL Specialty Insurance Company




                OUTSIDE DIRECTORSHIP ENDORSEMENT


In consideration of the premium charged:

        (1)     The term “Non Profit Entity”, as defined in Section II Definitions of the Policy, is amended to include
                the following entity (the ”For-Profit Entity”):

                                             Aciex Therapeutics

        (2)     The term “Insured Person”, as defined in Section II Definitions of the Policy, is amended to include
                service by the following Insured Person(s) as a director or officer of the For-Profit Entity, but only
                during such time that such service is at the specific written request of the Company:

                                                  Rajat Rai

        With respect to the For-Profit Entity, the term “Insured Person” shall not include service as a director or
        officer by any Insured Person other than the Insured Person(s) specifically identified in paragraph (2).

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 289 09 04                                                                                         Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 49 of 67 PageID #: 2107
                                                                                               DO 80 717 10 15
 Endorsement No.: 34                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company




                 DELETE EXCLUSION (B) ENDORSEMENT


In consideration of the premium charged, Section III Exclusion (B) of the Policy is deleted in its entirety.




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 717 10 15                                                                                 Page 1 of 1
            © 2015 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 50 of 67 PageID #: 2108
                                                                                               DO 80 627 05 12
 Endorsement No.: 35                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company




                                AMEND NOTICE OF CLAIM


In consideration of the premium charged: it is understood and agreed that the Insureds’ failure to provide written
notice of any Claim to the Insurer within the time prescribed in Section VI. GENERAL CONDITIONS (A)(1) will not
invalidate coverage under this Policy unless the failure to provide such timely notice has actually prejudiced the
Insurer; provided, however, that there will be an irrebuttable presumption of prejudice to the Insurer if, before written
notice of a Claim is given to the Insurer, an Insured’s liability in connection with such Claim is determined by a court
of competent jurisdiction or by binding arbitration or an Insured enters into any settlement or other compromise of
such Claim.




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 627 05 12                                                                                 Page 1 of 1
            © 2012 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 51 of 67 PageID #: 2109
                                                                                              DO 80 241 11 03
 Endorsement No.: 36                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




               AMEND DEFINITION OF INSURED PERSON


In consideration of the premium charged:

        (1)     Solely for the purposes of this endorsement, the following terms shall have the meanings set forth
                below:

                (a)     “Co-Defendant Insured Person” means any natural person employee of the Company, but
                        solely in connection with services performed for the Company; and

                (b)     “Original Insured Person” means any Insured Person, other than a Co-Defendant Insured
                        Person.

        (2)     The term “Insured Person,” as defined in Section II Definitions (J) of the Policy, is amended to
                include any Co-Defendant Insured Person, but only with respect to, to the extent that, and during
                such time that a Claim:

                (a)     made against a Co-Defendant Insured Person is also made and continuously maintained
                        against an Original Insured Person; and

                (b)     is for any actual or alleged act, error, omission, misstatement, misleading statement,
                        neglect or breach of duty by such Co-Defendant Insured Person committed or allegedly
                        committed in connection with services performed for the Company.

        (3)     No coverage will be available under this Policy for any Claim made: (a) solely against a Co-
                Defendant Insured Person, or (b) against a Co-Defendant Insured Person and person or entity,
                other than an Original Insured Person.

        (4)     No coverage will be available under this Policy for any Claim made against a Co-Defendant Insured
                Person based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any
                way involving a Co-Defendant Insured Person in connection with any services performed for any
                entity other than the Company, or acting in their capacity as a consultant to any entity other than
                the Company.

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 241 11 03                                                                                        Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 52 of 67 PageID #: 2110
                                                                                                DO 80 05 03 00
 Endorsement No.: 37                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company




                          AMEND DEFINITION OF “CLAIM”


In consideration of the premium charged, the term “Claim” will be deemed to include any proceeding or investigation
which is comparable to a proceeding or investigation described in Section II.(C)(2), (3) or (4) of the Policy, and
which is brought or commenced in a jurisdiction other than the United States, its territories and possessions before
any court, tribunal, agency, organization or other official body having the authority under the laws of such jurisdiction
to enter judgment or otherwise make a binding determination of liability or responsibility.

All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 05 03 00                                                                                            Page 1 of 1
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 53 of 67 PageID #: 2111
                                                                                              DO 80 567 07 10
 Endorsement No.: 38                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                  ADDITIONAL INSURED ENDORSEMENT


In consideration of the premium charged:

(1)     The term “Company,” as defined in Section II Definitions (D) of the Policy, is amended to include the
        following entities scheduled below, (each an “Additional Company”):

          Additional Company                      Pending and Prior Litigation Date

          Hi-Tech Pharmacal Co., Inc.                       April 17, 2014



(2)     No coverage will be available under this Policy for Claims made against any Additional Company, or any
        Insured Person thereof, based upon, arising out of, directly or indirectly resulting from, in consequence of,
        or in any way involving any fact, circumstance, situation, transaction, event or Wrongful Act, Company
        Wrongful Act or Employment Practices Wrongful Act underlying or alleged in any prior and/or pending
        litigation or administrative or regulatory proceeding or arbitration which was brought prior to the Pending
        and Prior Litigation Date set forth opposite such Additional Company in paragraph (1) above of this
        endorsement.




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 567 07 10                                                                                 Page 1 of 1
            © 2010 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 54 of 67 PageID #: 2112
                                                                                              DO 80 578 11 10
 Endorsement No.: 39                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




   AMEND GENERAL CONDITIONS (G)(1) ENDORSEMENT


In consideration of the premium charged, Section VI General Conditions (G)(1) of the Policy is amended to read in
its entirety as follows:


“(1)    The Insured agrees to provide the Insurer with all information, assistance and cooperation that the Insurer
        may reasonably request, and further agree that they will do nothing which in any way increases the
        Insurer's exposure under this Policy or in any way prejudices the Insurer's potential or actual rights of
        recovery. The failure of any Insured Person to give the Insurer cooperation and information as required in
        this paragraph shall not impair the rights of any other Insured Person under this Policy.”




All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 578 11 10                                                                                 Page 1 of 1
            © 2010 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 55 of 67 PageID #: 2113
                                                                                                  DO 80 480 06 08
 Endorsement No.: 40                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




                           EMAIL NOTICES ENDORSEMENT

In consideration of the premium charged, Section VI General Condition (A)(3) of the Policy is amended to read in
its entirety as follows:

“(3) All notices under GENERAL CONDITIONS (A)(1) and (2) must be sent by:

        (a)     certified mail or the equivalent to the address set forth in ITEM 7 of the Declarations: Attention
                Claim Department; or

        (b)     electronic mail (email) to: proclaimnewnotices@xlcatlin.com.”



All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 480 06 08                                                                                 Page 1 of 1
            © 2008 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 56 of 67 PageID #: 2114
                                                                                                XL 80 72 06 13
 Endorsement No.: 41                                         Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                  12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                 Insurer: XL Specialty Insurance Company




                            LINKED LIMIT ENDORSEMENT


In consideration of the premium charged, the Insured agrees with the Insurer that the total of all limits of liability
under this Policy and any and all other insurance policies issued or reinsured by the Insurer or its affiliates
scheduled hereunder to the Insured or any of the Insured’s worldwide affiliates, officers, directors, or employees,
(this Policy together with all such other policies being referred to herein as “Program Policies”) shall not exceed
the amount of the Program Aggregate Limit indicated below:

Program Aggregate Limit: $5,000,000

Schedule of Program Policies: (list all policies below):


                Named Insured        Issuing XL Group Insurer        Policy Number            Policy Period
 Policy 1       Akorn, Inc.          XL Insurance Company SE         CH00009864DO19A          September 01, 2019 –
                                                                                              September 01, 2020

In the event that any payment is made under this Policy or any other Program Policy with the effect that the
Program Aggregate Limit is exceeded, the Insured under this Policy shall immediately upon the request of the
Insurer pay to the Insurer the sum of such excess.




All other terms, conditions and limitations of this Policy shall remain unchanged.




 XL 80 72 06 13                                                                                  Page 1 of 1
            © 2013 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 57 of 67 PageID #: 2115
                                                                                               XL 80 74 07 13
 Endorsement No.: 42                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




            SIMULTANEOUS TERMINATION ENDORSEMENT

In consideration of the premium charged, it is understood and agreed that if this Policy is canceled pursuant to
Section VI General Conditions (E)(1) or (E)(2) of the Policy, any and all other insurance policies issued or reinsured
by the Insurer or its affiliates scheduled below to the Insured or any of the Insured’s worldwide affiliates, officers,
directors, or employees, (this Policy together with all such other policies being referred to herein as “Program
Policies”), shall be deemed terminated and cancelled automatically and simultaneously with this Policy.

Schedule of Program Policies:

                Named Insured      Issuing XL Group Insurer        Policy Number           Policy Period
 Policy 1       Akorn, Inc.        XL Insurance Company SE         CH00009864DO19A         September 01, 2019 –
                                                                                           September 01, 2020



All other terms, conditions and limitations of this Policy shall remain unchanged.




 XL 80 74 07 13                                                                                  Page 1 of 1
            © 2013 X.L. America, Inc. All Rights Reserved. May not be copied without permission.
Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 58 of 67 PageID #: 2116
                                                                                               DO 80 12 04 00
 Endorsement No.: 43                                        Effective: September 01, 2019
 Named Insured: Akorn, Inc.                                 12:01 A.M. Standard Time
 Policy No.: US00075683DO19A                                Insurer: XL Specialty Insurance Company




               FULLY-EARNED PREMIUM ENDORSEMENT

In consideration of the premium charged, the entire premium for this Policy, as set forth in ITEM 8 of the
Declarations, shall be deemed to be fully earned as of the Policy Inception Date set forth in ITEM 2 of the
Declarations.



All other terms, conditions and limitations of this Policy shall remain unchanged.




 DO 80 12 04 00                                                                                        Page 1 of 1
      Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 59 of 67 PageID #: 2117
                                                                                               Management Liability
                                                                                                   DO 71 00 09 99


         MANAGEMENT LIABILITY AND COMPANY REIMBURSEMENT INSURANCE COVERAGE FORM

      THIS IS A CLAIMS MADE POLICY WITH DEFENSE EXPENSES INCLUDED IN THE LIMIT OF LIABILITY.
                         PLEASE READ AND REVIEW THE POLICY CAREFULLY.

In consideration of the payment of the premium, and in reliance on all statements made and information
furnished to Executive Liability Underwriters, the Underwriting Manager for the Insurer identified in the
Declarations (hereinafter the Insurer) including the Application and subject to all of the terms, conditions and
limitations of all of the provisions of this Policy, the Insurer, the Insured Persons and the Company agree as
follows:


I.      INSURING AGREEMENTS

(A)     The Insurer shall pay on behalf of the Insured Persons Loss resulting from a Claim first made against the
        Insured Persons during the Policy Period or, if applicable, the Optional Extension Period, for a Wrongful
        Act or Employment Practices Wrongful Act, except for Loss which the Company is permitted or required to
        pay on behalf of the Insured Persons as indemnification.

(B)     The Insurer shall pay on behalf of the Company Loss which the Company is required or permitted to pay as
        indemnification to any of the Insured Persons resulting from a Claim first made against the Insured Persons
        during the Policy Period or, if applicable, the Optional Extension Period, for a Wrongful Act or Employment
        Practices Wrongful Act.

(C)     The Insurer shall pay on behalf of the Company Loss resulting solely from any Securities Claim first made
        against the Company during the Policy Period or, if applicable, the Optional Extension Period, for a
        Company Wrongful Act.


II.     DEFINITIONS

(A)     "Application" means:

        (1)    the application attached to and forming part of this Policy; and

        (2)    any materials submitted therewith, which shall be retained on file by the Insurer and shall be deemed to
               be physically attached to this Policy.
(B)     "Change In Control" means:

        (1)    the merger or acquisition of the Parent Company, or of all or substantially all of its assets by another
               entity such that the Parent Company is not the surviving entity;

        (2)    the acquisition by any person, entity or affiliated group of persons or entities of the right to vote, select
               or appoint more than fifty percent (50%) of the directors of the Parent Company; or
        (3)    the appointment of a Receiver, Conservator, Liquidator, Trustee, Rehabilitator, or any comparable
               authority, with respect to the Parent Company.
(C)    "Claim" means:

       (1)     a written demand for monetary or non-monetary relief;
       (2)     any civil proceeding in a court of law or equity, or arbitration;

        (3)      any criminal proceeding which is commenced by the return of an indictment; and

        (4)    a formal civil, criminal, administrative regulatory proceeding or formal investigation of an Insured
               Person or the Company (but with respect to the Company only for a Company Wrongful Act)
               which is commenced by the filing or issuance of a notice of charges, formal investigative order or
               similar document identifying in writing such Insured Person or the Company as a person or entity
               against whom a proceeding as described in (C)(2) or (3) above may be commenced, including any

DO 71 00 09 99                                                                                          Page 1 of 9
      Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 60 of 67 PageID #: 2118
                                                                                               Management Liability
                                                                                                   DO 71 00 09 99

                proceeding before the Equal Employment Opportunity Commission or any similar federal, state or local
                governmental body having jurisdiction over any Employment Practices Wrongful Act.
(D)     "Company" means the Parent Company and any Subsidiary created or acquired on or before the Inception
        Date set forth in ITEM 2 of the Declarations or during the Policy Period, subject to GENERAL CONDITIONS VI
        (D).

(E)    "Company Wrongful Act" means any actual or alleged act, error, omission, misstatement, misleading
       statement or breach of duty by the Company in connection with a Securities Claim.

(F)    "Defense Expenses" means reasonable legal fees and expenses incurred in the defense of any Claim
       including the premium for an appeal bond, attachment bond or similar bond but will not include applying for or
       furnishing such bond. Defense Expenses will not include the Company's overhead expenses or any salaries,
       wages, fees, or benefits of its directors, officers or employees.
(G)    "Employment Practices Wrongful Act" means any actual or alleged:
       (1)      wrongful termination of employment whether actual or constructive;
       (2)      employment discrimination of any kind including violation of any federal, state or local law involving
                employment or discrimination in employment which would deprive or potentially deprive any person of
                employment opportunities or otherwise adversely affect his or her status as an employee, because of
                such person's race, color, religion, age, sex, national origin, disability, pregnancy, or other protected
                status;

       (3)      sexual or other harassment in the workplace; or

       (4)     wrongful deprivation of career opportunity, employment related misrepresentations, retaliatory
               treatment against an employee of the Company, failure to promote, demotion, wrongful discipline or
               evaluation, or refusal to hire.

(H)    "Employment Practices Claim" means a Claim alleging an Employment Practices Wrongful Act.
(I)    "Insured" means the Insured Persons and the Company.
(J)    "Insured Person" means:

       (1)     any past, present or future director or officer, or member of the Board of Managers, of the Company
               and those persons serving in a functionally equivalent role for the Parent Company or any Subsidiary
               operating or incorporated outside the United States;

       (2)     any past, present or future employee of the Company to the extent any Claim is a Securities Claim;

       (3)     an individual identified in (J)(1) above who, at the specific written request of the Company, is serving
               as a director, officer, trustee, regent or governor of a Non-Profit Entity;
       (4)     any individual identified in (J)(1) above who, at the specific written request of the Company is serving
               in an elected or appointed position having fiduciary, supervisory or managerial duties and
               responsibilities comparable to those of an Insured Person of the Company, regardless of the name or
               title by which such position is designated, of a Joint Venture; or

       (5)     the lawful spouse of any person set forth in the above provisions of this definition, but only to the extent
               the spouse is a party to any Claim solely in their capacity as a spouse of such persons and only for the
               purposes of any Claim seeking damages recoverable from marital community property, property jointly
               held by any such person and spouse, or property transferred from any such person to the spouse.

        In the event of the death, incapacity or bankruptcy of an individual identified in (J)(1), (2), (3), (4) or (5) above,
        any Claim against the estate, heirs, legal representatives or assigns of such individual for a Wrongful Act or
        Employment Practices Wrongful Act of such individual will be deemed to be a Claim against such
        individual.




DO 71 00 09 99                                                                                           Page 2 of 9
      Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 61 of 67 PageID #: 2119
                                                                                             Management Liability
                                                                                                 DO 71 00 09 99


(K)    "Interrelated Wrongful Acts" means any Wrongful Act, Company Wrongful Act, or Employment Practices
       Wrongful Act based on, arising out of, directly or indirectly resulting from, in consequence of, or in any way
       involving any of the same or related facts, series of related facts, circumstances, situations, transactions or
       events.

(L)    "Joint Venture" means any corporation, partnership, joint venture, association or other entity, other than a
       Subsidiary, during any time in which the Parent Company, either directly or through one or more
       Subsidiary(s);
       (1)     owns or controls at least thirty three percent (33%), but not more than fifty percent (50%), in the
               aggregate of the outstanding securities or other interests representing the right to vote for the election
               or appointment of those persons of such an entity occupying elected or appointed positions having
               fiduciary, supervisory or managerial duties and responsibilities comparable to those of an Insured
               Person of the Company, regardless of the name or title by which such position is designated, of a
               Joint Venture; or

       (2)     has the right, by contract, ownership of securities or otherwise, to elect, appoint or designate at least
               thirty three percent (33%) of those persons described in (L)(1) above.
(M)    "Loss" means damages, judgments, settlements or other amounts (including punitive or exemplary damages,
       where insurable by law) and Defense Expenses in excess of the Retention that the Insured is legally
       obligated to pay. Loss will not include:
       (1)     the multiplied portion of any damage award;
       (2)     fines, penalties or taxes imposed by law; or

       (3)     matters which are uninsurable under the law pursuant to which this Policy is construed.

        NOTE: With respect to judgments in which punitive damages are awarded, the coverage provided by this
        Policy shall apply to the broadest extent permitted by law. If, based on the written opinion of counsel for the
        Insured, punitive damages are insurable under applicable law the Insurer will not dispute the written opinion of
        counsel for the Insured.

(N)    "Non-Profit Entity" means a corporation or organization other than the Company, which is exempt from
       taxation under Section 501 (c)(3), (4) and (10) of the Internal Revenue Code as amended or any rule or
       regulation promulgated thereunder.

(0)    "Parent Company" means the entity named in ITEM 1 of the Declarations.

(P)    "Policy Period" means the period from the Inception Date to the Expiration Date set forth in ITEM 2 of the
       Declarations or to any earlier cancellation date.

(Q)     "Securities Claim" means a Claim made against an Insured for:
        (1)    any actual or alleged violation of the Securities Act of 1933 as amended, the Securities Exchange Act
               of 1934 as amended, any similar federal or state statute or any rules or regulations promulgated
               thereunder; or

        (2)    any actual or alleged act, error, omission, misstatement, misleading statement or breach of duty arising
               from or in connection with the purchase or sale of, or offer to purchase or sell any securities issued by
               the Company, whether such purchase, sale or offer involves a transaction with the Company or occurs
               in the open market.

(R)     "Subsidiary" means any entity during any time in which the Parent Company owns, directly or through one or
        more Subsidiary(s), more than fifty percent (50%) of the outstanding securities representing the right to vote
        for the election of such entity's directors.

(S)     "Wrongful Act" means any actual or alleged act, error, omission, misstatement, misleading statement,
        neglect, or breach of duty by any Insured Person while acting in his or her capacity as an:

        (1)    Insured Person of the Company or a person serving in a functionally equivalent role for the Parent
               Company or any Subsidiary;


DO 71 00 09 99                                                                                        Page 3 of 9
       Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 62 of 67 PageID #: 2120
                                                                                                Management Liability
                                                                                                    DO 71 00 09 99


         (2)    Insured Person of the Company who at the specific written request of the Company is serving as a
                director, officer, trustee, regent or governor of a Non-Profit Entity; or

         (3)    Insured Person of the Company, who at the specific written request of the Company is serving in an
                elected or appointed position having fiduciary, supervisory or managerial duties and responsibilities
                comparable to those of an Insured Person of the Company, regardless of the name or title by which
                such position is designated, of a Joint Venture.


III.     EXCLUSIONS

The Insurer shall not be liable to make any payment for Loss in connection with any Claim made against an Insured
Person, or with respect to INSURING AGREEMENT (C), the Company:

(A)     for any actual or alleged bodily injury, sickness, mental anguish, emotional distress, libel, slander, oral or
        written publication of defamatory or disparaging material, disease or death of any person, or damage or
        destruction of any tangible property including loss of use thereof; however, this EXCLUSION (A) will not apply
        to any allegations of libel, slander, defamation, mental anguish or emotional distress if and only to the extent
        that such allegations are made as part of an Employment Practices Claim for an Employment Practices
        Wrongful Act;

(B)     for any actual, alleged or threatened discharge, dispersal, release, escape, seepage, transportation, emission,
        treatment, removal or disposal of pollutants, contaminants, or waste of any kind including but not limited to
        nuclear material or nuclear waste or any actual or alleged direction, request or voluntary decision to test for,
        abate, monitor, clean up, recycle, remove, recondition, reclaim, contain, treat, detoxify or neutralize pollutants,
        contaminants or waste of any kind including but not limited to nuclear material or nuclear waste. With respect to
        a Claim made under INSURING AGREEMENT (A) only, this EXCLUSION (B) will not apply to a Claim unless
        a court of competent jurisdiction specifically determines the Company is not permitted to indemnify the
        Insured Person;

NOTE: EXCLUSIONS (A) and (B) above will not apply with respect to a Securities Claim brought by a security holder
of the Company, or a derivative action brought by or on behalf of, or in the name or right of, the Company, and
brought and maintained independently of, and without the solicitation, assistance, participation or intervention of, an
Insured.

(C)     based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any
        actual or alleged violation of the Employee Retirement Income Security Act of 1974 (ERISA) as amended or
        any regulations promulgated thereunder or any similar law, federal, state or local law or regulation;

(D)     based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any
        fact, circumstance, situation, transaction, event or Wrongful Act, Company Wrongful Act or Employment
        Practices Wrongful Act underlying or alleged in any prior and/or pending litigation or administrative or
        regulatory proceeding or arbitration which was brought prior to the Pending and Prior Litigation Date set forth in
        ITEM 6 of the Declarations;

(E)     based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving any
        fact, circumstance, situation, transaction, event or Wrongful Act, Company Wrongful Act or Employment
        Practices Wrongful Act which, before the Inception Date of this Policy, was the subject of any notice given
        under any other Management Liability policy, Directors and Officers liability policy or similar policy;
(F)     brought about or contributed to in fact by any:

        (1)     intentionally dishonest, fraudulent or criminal act or omission or any willful violation of any statute, rule
                or law; or

        (2)     profit or remuneration gained by any Insured to which such Insured is not legally entitled;

         as determined by a final adjudication in the underlying action or in a separate action or proceeding;
(G)     by, on behalf of, or at the direction of the Company, except and to the extent such Claim:

        (1)     is brought derivatively by a security holder of the Company who, when such Claim is made and
                maintained, is acting independently of, and without the solicitation, assistance, participation or

DO 71 00 09 99                                                                                           Page 4 of 9
      Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 63 of 67 PageID #: 2121
                                                                                                Management Liability
                                                                                                    DO 71 00 09 99

               intervention of an Insured Person or the Company; or


       (2)     is brought by the Bankruptcy Trustee or Examiner of the Company or any assignee of such Trustee or
               Examiner, or any Receiver, Conservator, Rehabilitator, or Liquidator or comparable authority of the
               Company;

(H)    by, on behalf of, at the direction of or in the name or right of any Non-Profit Entity or Joint Venture against
       an Insured Person for a Wrongful Act or Employment Practices Wrongful Act while acting in his or her capacity
       as a director, officer, trustee, regent or governor of such, or persons occupying elected or appointed positions
       having fiduciary, supervisory or managerial duties and responsibilities comparable to those of an Insured
       Person of the Company, regardless of the name or title by which such position is designated; or

(I)    based upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving an
       Insured Person acting in their capacity as a Insured Person of any entity other than the Company, Non-
       Profit Entity or Joint Venture.

No conduct of any Insured Person will be imputed to any other Insured to determine the application of any of the
above EXCLUSIONS.


IV.    LIMIT OF LIABILITY, INDEMNIFICATION AND RETENTIONS

(A)    The Insurer shall pay the amount of Loss in excess of the applicable Retention(s) set forth in ITEM 4 of the
       Declarations up to the Limit of Liability set forth in ITEM 3 of the Declarations.


(B)    The amount set forth in ITEM 3 of the Declarations shall be the maximum aggregate Limit of Liability of the
       Insurer under this Policy. Payment of Loss, including Defense Expenses, by the Insurer shall reduce the Limit
       of Liability.

(C)    With respect to the Company's indemnification of its Insured Persons, the certificate of incorporation, charter,
       by-laws, articles of association, or other organizational documents of the Parent Company, each Subsidiary
       and each Non-Profit Entity or Joint Venture, will be deemed to provide indemnification to the Insured
       Persons to the fullest extent permitted by law.

(D)    The Retention applicable to INSURING AGREEMENT (B) shall apply to any Loss as to which indemnification
       by the Company, Non-Profit Entity or Joint Venture is legally permissible, whether or not actual
       indemnification is made unless such indemnification is not made by the Company, Non-Profit Entity or Joint
       Venture solely by reason of its financial insolvency. In the event of financial insolvency, the Retention(s)
       applicable to INSURING AGREEMENT (A) shall apply.

(E)    If different retentions are applicable to different parts of any Loss, the applicable Retention(s) will be applied
       separately to each part of such Loss, and the sum of such Retention(s) will not exceed the largest applicable
       Retention set forth in ITEM 4 of the Declarations.

(F)    Notwithstanding the foregoing, solely with respect to a Securities Claim, no Retention shall apply to such
       Claim and the Insurer will reimburse those Defense Expenses incurred by the Insured if:

       (1)     the Securities Claim is dismissed, or there is a stipulation to dismiss the Securities Claim, with or
               without prejudice and without the payment of any monetary consideration by the Insured;

       (2)     there is a final judgment of no liability obtained prior to or during trial, in favor of the Insured, by reason
               of a motion to dismiss or a motion for summary judgment, after the exhaustion of all appeals; or
       (3)     there is a final judgment of no liability obtained after trial, in favor of the Insured, after the exhaustion of
               all appeals.

       Any reimbursement in the case of (F)(1), (2), or (3) above will only occur if ninety (90) days after the date of
       dismissal, stipulation, final judgment of no liability is obtained and only if:

               (a)     the same Securities Claim (or a Securities Claim containing Interrelated Wrongful Acts) is
                       not brought again within that time; and

               (b)     the Insured provides the Insurer with an Undertaking in a form acceptable to the Insurer that

DO 71 00 09 99                                                                                            Page 5 of 9
      Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 64 of 67 PageID #: 2122
                                                                                             Management Liability
                                                                                                 DO 71 00 09 99


                       such reimbursement of the applicable Retention(s) will be paid back to the Insurer in the event
                       the Securities Claim (or a Securities Claim containing Interrelated Wrongful Acts) is
                       brought after the ninety (90) day period.


V.     DEFENSE, SETTLEMENT AND ALLOCATION OF LOSS

(A)    It shall be the duty of the Insured and not the duty of the Insurer to defend any Claim under this Policy.

(B)    No Insured may incur any Defense Expenses or admit liability for, make any settlement offer with respect to,
       or settle any Claim without the Insurer's consent, such consent not to be unreasonably withheld.

(C)    Upon the written request of an Insured, the Insurer will advance Defense Expenses on a current basis in
       excess of the applicable Retention, if any, before the disposition of the Claim for which this policy provides
       coverage. As a condition of the advancement of Defense Expenses, the Insurer may require a written
       undertaking, in a form satisfactory to the Insurer, which will guarantee the repayment of any Loss including
       Defense Expenses paid to or on behalf of the Insured if it is finally determined that the Loss incurred is not
       covered under this Policy.

(D)    If both Loss covered by this Policy and Loss not covered by this Policy are incurred, either because a Claim
       made against the Insured contains both covered and uncovered matters, or because a Claim is made against
       both the Insured and others (including the Company for Claims other than Securities Claims) not insured
       under this Policy, the Insured and the Insurer will use their best efforts to determine a fair and appropriate
       allocation of Loss between that portion of Loss that is covered under this Policy and that portion of Loss that is
       not covered under this Policy. Additionally, the Insured and the Insurer agree that in determining a fair and
       appropriate allocation of Loss, the parties will take into account the relative legal and financial exposures of,
       and relative benefits obtained in connection with the defense and/or settlement of the Claim by, the Insured
       and others.

(E)    In the event that an agreement cannot be reached between the Insurer and the Insured as to an allocation of
       Loss, as described in (D) above, then the Insurer shall advance that portion of Loss which the Insured and
       the Insurer agree is not in dispute until a final amount is agreed upon or determined pursuant to the provisions
       of this Policy and applicable law.


VI.    GENERAL CONDITIONS

(A)    NOTICE

       (1)     As a condition precedent to any right to payment under this Policy with respect to any Claim, the
               Insured shall give written notice to the Insurer of any Claim as soon as practicable after it is first made.

       (2)     If, during the Policy Period, the Insured first becomes aware of a specific Wrongful Act, Company
               Wrongful Act or Employment Practices Wrongful Act and if, during the Policy Period, the Insured:
               (a)     provides the Insurer with written notice of the specific Wrongful Act, Company Wrongful Act
                       or Employment Practices Wrongful Act, the consequences which have resulted or may
                       result therefrom (including but not limited to actual or potential damages), the identities of the
                       potential claimants, the circumstances by which the Insured first became aware of such
                       Wrongful Act, Company Wrongful Act or Employment Practices Wrongful Act; and
               (b)     requests coverage under this Policy for any subsequently resulting Claim for such Wrongful
                       Act, Company Wrongful Act or Employment Practices Wrongful Act;

               then any Claim subsequently made arising out of such Wrongful Act, Company Wrongful Act or
               Employment Practices Wrongful Act will be treated as if it had been first made during the Policy
               Period.

       (3)    All notices under GENERAL CONDITIONS (A)(1) and (2) must be sent by certified mail or the
              equivalent to the address set forth in ITEM 7 of the Declarations; Attention: Claim Department.




DO 71 00 09 99                                                                                        Page 6 of 9
      Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 65 of 67 PageID #: 2123
                                                                                             Management Liability
                                                                                                 DO 71 00 09 99



(B)    INTERRELATED CLAIMS

       All Claims arising from the same Interrelated Wrongful Acts shall be deemed to constitute a single Claim
       and shall be deemed to have been made at the earliest of the time at which the earliest such Claim is made or
       deemed to have been made pursuant to GENERAL CONDITIONS (A)(1) above or GENERAL CONDITIONS
       (A)(2), if applicable.

(C)    OTHER INSURANCE AND SERVICE IN CONNECTION WITH NON-PROFIT ENTITIES AND JOINT
       VENTURES

       (1)    All Loss payable under this Policy will be specifically excess of and will not contribute with any other
              insurance, including but not limited to any insurance under which there is a duty to defend, unless such
              other insurance is specifically excess of this Policy. This Policy will not be subject to the terms of any
              other insurance policy.

       (2)    All coverage under this Policy for Loss from Claims made against the Insured Persons while acting in
              their capacity as a director, officer, trustee, regent or governor of a Non-Profit Entity or persons
              occupying elected or appointed positions having fiduciary, supervisory or managerial duties and
              responsibilities comparable to those of the Insured Persons of the Company, regardless of the name
              or title by which such position is designated, of a Joint Venture will be specifically excess of and will
              not contribute with, any other insurance or indemnification available to such Insured Person from such
              Non-Profit Entity or Joint Venture by reason of their service as such.

(D)    MERGERS AND ACQUISITIONS (CHANGES IN EXPOSURE OR CONTROL)

       (1)    If during the Policy Period, the Company acquires any assets, acquires a Subsidiary, or acquires
              any entity by merger, consolidation or otherwise, or assumes any liability of another entity, coverage
              shall be provided for any Loss involving a Claim for a Wrongful Act, Company Wrongful Act or
              Employment Practices Wrongful Act occurring after the consummation of the transaction.

       (2)    If, however, by reason of the transaction (or series of transactions) described in (D)(1) above, the
              entity, assets, Subsidiary or liabilities so acquired or so assumed, exceed thirty five percent (35%) of
              the total assets or liabilities of the Company, as represented in the Company's most recent audited
              consolidated financial statements, coverage under this Policy shall be provided for a period of ninety
              (90) days for any Loss involving a Claim for a Wrongful Act, Company Wrongful Act, or
              Employment Practices Wrongful Act that occurred after the transaction has been consummated.
              Coverage beyond the ninety (90) day period will be provided only if:
              (a)     the Insurer receives written notice containing full details of the transaction(s); and
              (b)     the Insurer at its sole discretion, agrees to provide such additional coverage upon such terms,
                      conditions, limitations, and additional premium that it deems appropriate.
       (3)    With respect to the acquisition, assumption, merger, consolidation or otherwise of any entity, asset,
              Subsidiary or liability as described in (D)(1) and (2) above, there will be no coverage available under
              this Policy for Claims made against the acquired, assumed, merged, or consolidated entity, asset,
              Subsidiary, liability, or Insured Person for a Wrongful Act, Company Wrongful Act or Employment
              Practices Wrongful Act committed any time during which such entity, asset, liability or Subsidiary is
              not an Insured.

       (4)    If during the Policy Period any entity ceases to be a Subsidiary, the coverage provided under this
              Policy shall continue to apply to the Insured Persons who, because of their service with such
              Subsidiary, were covered under this Policy but only with respect to a Claim for a Wrongful Act,
              Company Wrongful Act or Employment Practices Wrongful Act that occurred or allegedly occurred
              prior to the time such Subsidiary ceased to be a Subsidiary of the Company.

       (5)    If, during the Policy Period, there is a Change In Control, the coverage provided under this Policy
              shall continue to apply but only with respect to a Claim against an Insured for a Wrongful Act,
              Company Wrongful Act or Employment Practices Wrongful Act committed or allegedly committed
              up to the time of the Change In Control; and

              (a)      coverage will cease with respect to any Claim for a Wrongful Act, Company Wrongful Act
                       or Employment Practices Wrongful Act committed subsequent to the Change In Control;
                       and

DO 71 00 09 99                                                                                        Page 7 of 9
      Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 66 of 67 PageID #: 2124
                                                                                              Management Liability
                                                                                                  DO 71 00 09 99


               (b)       the entire premium for the Policy will be deemed to be fully earned immediately upon the
                         consummation of a Change In Control.

(E)     CANCELLATION AND RENEWAL OF COVERAGE

        (1)     Except for the nonpayment of premium, as set forth in (E)(2) below, the Parent Company has the
                exclusive right to cancel this Policy. Cancellation may be effected by mailing to the Insurer written
                notice when such cancellation shall be effective, provided the date of cancellation is not later than the
                Expiration Date set forth in ITEM 2 of the Declarations. In such event, the Insurer shall retain the
                customary short rate portion of the earned premium. Return or tender of the unearned premium is not a
                condition of cancellation.

        (2)     The Insurer may only cancel this Policy for nonpayment of premium. The Insurer will provide not less
                than twenty (20) days written notice stating the reason for cancellation and when the Policy will be
                canceled. Notice of cancellation will be sent to the Parent Company and the agent of record for the
                Insured, if applicable.

        (3)     The Insurer is under no obligation to renew this Policy upon its expiration. Once the Insurer chooses to
                non-renew this Policy, the Insurer will deliver or mail to the Parent Company written notice stating
                such at least sixty (60) days before the Expiration Date set forth in ITEM 2 of the Declarations.
(F)    OPTIONAL EXTENSION PERIOD

        (1)     If either the Parent Company or the Insurer does not renew this Policy, the Parent Company shall
                have the right, upon payment of an additional premium set forth in ITEM 5 of the Declarations, to an
                extension of the coverage provided by this Policy with respect only to any Claim first made during the
                period of time set forth in ITEM 5 of the Declarations after the Policy Expiration Date, but only with
                respect to a Wrongful Act, Company Wrongful Act, or Employment Practices Wrongful Act,
                occurring prior to the Policy Expiration Date.
        (2)    As a condition precedent to the right to purchase the Optional Extension Period the total premium for
               this Policy must have been paid in full. The right of the Parent Company to purchase the Optional
               Extension Period will be immediately terminated if the Insurer does not receive written notice by the
               Parent Company advising it wishes to purchase the Optional Extension Period together with full
               payment of the premium for the Optional Extension Period within thirty (30) days after the Policy
               Expiration Date.

        (3)    If the Parent Company elects to purchase the Optional Extension Period as set forth in (F)(1) and (2)
               above, the entire premium for the Optional Extension Period will be deemed to be fully earned at the
               Inception Date for the Optional Extension Period.

        (4)    The purchase of the Optional Extension Period will not in any way increase the Limit Of Liability set
               forth in ITEM 3 of the Declarations, and the Limit of Liability with respect to Claims made during the
               Optional Extension Period shall be part of and not in addition to the Limit of Liability for all Claims
               made during the Policy Period.

(G)    ASSISTANCE, COOPERATION AND SUBROGATION

       (1)     The Insured agrees to provide the Insurer with all information, assistance and cooperation that the
               Insurer may reasonably request, and further agree that they will do nothing which in any way increases
               the Insurer's exposure under this Policy or in any way prejudices the Insurer's potential or actual rights
               of recovery.
       (2)     In the event of any payment under this Policy, the Insurer shall be subrogated to all of the potential or
               actual rights of recovery of the Insured. The Insured shall execute all papers required and will do
               everything necessary to secure such rights including but not limited to the execution of such documents
               as are necessary to enable the Insurer to effectively bring suit in their name, and will provide all other
               assistance and cooperation which the Insurer may reasonably require.
(H) EXHAUSTION

        If the Insurer's Limit of Liability as set forth in ITEM 3 of the Declarations is exhausted by the payment of Loss,
        the premium as set forth in ITEM 8 of the Declarations will be fully earned, all obligations of the Insurer under
        this Policy will be completely fulfilled and exhausted, and the Insurer will have no further obligations of any kind


DO 71 00 09 99                                                                                         Page 8 of 9
      Case 1:20-cv-01254-MN Document 5-38 Filed 10/02/20 Page 67 of 67 PageID #: 2125
                                                                                             Management Liability
                                                                                                 DO 71 00 09 99


        whatsoever under this Policy.

(I)     REPRESENTATION CLAUSE

        The Insured represents that the statements and particulars contained in the Application as well as any prior
        application submitted to the Insurer are true, accurate and complete, and agree that this Policy is issued in
        reliance on the truth of that representation, and that such particulars and statements, which are deemed to be
        incorporated into and constitute a part of this Policy, are material to the risk assumed and form the basis of this
        Policy. No knowledge or information possessed by any Insured will be imputed to any other Insured except for
        material facts or information known to the person(s) who signed the Application. In the event that any of the
        particulars or statements in the Application are untrue, this Policy will be void with respect to any Insured
        who knew of such untruth or to whom such knowledge is imputed.

(J)    ACTION AGAINST THE INSURER, ASSIGNMENT, AND CHANGES TO THE POLICY

       (1)     No action may be taken against the Insurer unless, as a condition precedent thereto:
               (a)     there has been full compliance with all of the terms and conditions of this Policy; and
               (b)     the amount of the obligation of the Insured has been finally determined either by judgment
                       against the Insured after actual trial, or by written agreement of the Insured, the claimant and
                       the Insurer.

       (2)     Nothing contained herein shall give any person or entity any right to join the Insurer as a party to any
               Claim against the Insurer to determine their liability, nor may the Insured implead the Insurer in any
               Claim.

       (3)     Assignment of interest under this Policy shall not bind the Insurer unless its consent is endorsed
               hereon.

       (4)     Notice to any agent or knowledge possessed by any agent or other person acting on behalf of the
               Insurer will not cause a waiver or change in any part of this Policy or prevent the Insurer from asserting
               any right under the terms, conditions and limitations of this Policy. The terms, conditions and limitations
               may only be waived or changed by written endorsement.

(K)    AUTHORIZATION AND NOTICES

       It is understood and agreed that the Parent Company will act on behalf of the Company and the Insured
       Persons with respect to:

       (1)     the payment of the premiums;
       (2)     the receiving of any return premiums that may become due under this Policy;
       (3)     the giving of all notices to the Insurer as provided herein; and

       (4)     the receiving of all notices from the Insurer.

(L) ENTIRE AGREEMENT
The Insured agrees that the Declarations, Policy, including the endorsements, attachments and the Application shall
constitute the entire agreement between the Insurer or any of its agents and the Insured relating to this insurance.




DO 71 00 09 99                                                                                        Page 9 of 9
